 1

 2

 3                        UNITED STATES DISTRICT COURT
 4                             DISTRICT OF NEVADA
 5   HARPREET SINGH,                          Case No. 3:21-cv-00094-HDM-WGC
 6                           Plaintiff,
          v.                                              ORDER
 7
     ROOP SINGH and DHALIWAL, INC.,
 8
                            Defendants.
 9

10        The stipulations of the parties to enlarge time (ECF Nos. 18
11   & 19) are GRANTED. The defendants shall have to and including June
12   7, 2021, within which to file a reply to the opposition to their
13   motion to dismiss.
14        IT IS SO ORDERED.
15        DATED: this 27th day of May, 2021.
16

17                                                                      ____
                                               UNITED STATES DISTRICT JUDGE
18

19

20

21

22

23

24

25

26

27

28

                                          1
